Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amended listing of claims filed on March 15, 2022. Claims 1, 10, 12, 14, and 20 are currently amended, claim 9 is cancelled, and new claim 21 has been added. Claims 1-8 and 10-21 are currently pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sardinha et al (2017/0364295) in view of Page et al (US PGPub No: 2018/0295021), hereafter referred to as Sardinha and Page, respectively.

With regards to claim 14, Sardinha teaches through Page, one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: 

receiving a port change notification from a network router of a network indicating that a small form-factor pluggable (SFP) transceiver is plugged into an SFP port of the network router (Sardinha teaches inserting an SFP SNS plug into an SFP socket and then initiating a handshaking process between the digital processing system and the SNS plug; see claim 27, Sardinha. A socket comprises a port with an IP address. The digital processing system can be a router; see paragraph 36, Sardinha); 

obtaining information on one or more device features of the SFP transceiver from the network router (Sardinha explains how the SFP relates to a small size pluggable transceiver; see paragraph 37, Sardinha. When a SFP is plugged into an SFP socket of a router, parameters negotiation occurs via handshaking; see paragraph 46, Sardinha); 

accessing one or more router parameters of the network router from a router information database of the network (see below); 

and applying a port configuration policy that corresponds to the one or more device features of the SFP transceiver and one or more router parameters of the network router to the SFP port (Sardinha explains how SFPs can be plugged into a socket of a router with multiple ports. These ports are then configured to SFP configuration (i.e. applying port configuration policy corresponding to received SFP transceiver information); see paragraph 41, Sardinha. Sardinha teaches the use of FTL database/table within the NVM of the SFP; see paragraphs 43 and 66, Sardinha).

While Sardinha teaches a network router that supports the use of SFPs, Sardinha does not explicitly cite accessing routing parameters of the network router from a router information database of the network. In the same field of endeavor Page also teaches the use of Pluggable Optical Transceivers (POTs) such as SFP transceivers on network devices such as routers; see paragraphs 17, 26, and Figure 3, Page. The POT/SFP being plugged into the network device/router; see paragraphs 3-4, Page. POT/SFP configuration is handled based on procedures stored in a Configuration Database, via the POT-CMA (configuration management application); see paragraph 53, Page. In particular, Page explains how the POT-CMA (configuration management application) will query the Configuration Database to determine any network device/router specific configuration for the POT/SFP based on information such as network device/router type and port location (i.e. accessing one/more router parameters of the network router from a router information database); see paragraph 51, Page. The Configuration Database is stored in one or more data storage devices (i.e. database of the network); see paragraph 34 and Figure 4, Page. By having configuration/parameter information stored in a database that is networked, configurations can be managed remotely, reducing need for as many engineers/technicians to manage utilization and requiring less training for technicians since the network can be managed centrally; see paragraph 55, Page. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Page with those of Sardinha to manage a network more centrally. 


With regards to claim 15, Sardinha teaches through Page, the one or more non-transitory computer-readable media wherein the receiving a port change notification includes receiving a simple network management protocol (SNMP) trap message that includes the port change notification (Page teaches various messaging protocols that are consistent with SDNs can be used; see paragraphs 44-45, Page. By supporting various messaging protocols, the network facilitates communication between the SDN application and the network device/router; see paragraph 45, Page. This helps managing the network remotely, reducing the need for as many engineers/technicians to manage utilization and requiring less training for technicians since the network can be managed centrally; see paragraph 55, Page. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Page with those of Sardinha to manage a network more centrally).  

With regards to claim 16, Sardinha teaches through Page, the one or more non-transitory computer-readable media wherein the applying includes sending a policy identifier of the port configuration policy to the network router to direct the network router to retrieve port configuration policy from an onboard policy database and applying the port configuration policy to the SFP port, or sending the port configuration policy that is stored in a policy database of the network to the network router for application to the SFP port (Page teaches the use of Pluggable Optical Transceivers (POTs) such as SFP transceivers on network devices such as routers; see paragraphs 17, 26, and Figure 3, Page. The POT/SFP being plugged into the network device/router; see paragraphs 3-4, Page. POT/SFP configuration is handled based on procedures stored in a Configuration Database, via the POT-CMA (configuration management application); see paragraph 53, Page. In particular, Page explains how the POT-CMA (configuration management application) will query the Configuration Database to determine any network device/router specific configuration for the POT/SFP based on information such as network device/router type and port location (i.e. accessing one/more router parameters of the network router from a router information database); see paragraph 51, Page. The Configuration Database is stored in one or more data storage devices (i.e. database of the network); see paragraph 34 and Figure 4, Page. By having configuration/parameter information stored in a database that is networked, configurations can be managed remotely, reducing need for as many engineers/technicians to manage utilization and requiring less training for technicians since the network can be managed centrally; see paragraph 55, Page. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Page with those of Sardinha to manage a network more centrally).  

With regards to claim 17, Sardinha teaches through Page, the one or more non-transitory computer-readable media wherein the one or more device features include a maximum data transmission speed supported by the SFP transceiver or a measured data transmission speed of the SFP transceiver (Page teaches the use of Pluggable Optical Transceivers (POTs) such as SFP transceivers on network devices such as routers; see paragraphs 17, 26, and Figure 3, Page. The POT/SFP being plugged into the network device/router; see paragraphs 3-4, Page. POT/SFP configuration is handled based on procedures stored in a Configuration Database, via the POT-CMA (configuration management application); see paragraph 53, Page. In particular, Page explains how the POT-CMA (configuration management application) will query the Configuration Database to determine any network device/router specific configuration for the POT/SFP based on information such as network device/router type and port location (i.e. accessing one/more router parameters of the network router from a router information database); see paragraph 51, Page. Configuration data includes data rate (i.e. max speed) and fiber type; see paragraph 20, Page. The Configuration Database is stored in one or more data storage devices (i.e. database of the network); see paragraph 34 and Figure 4, Page. By having configuration/parameter information stored in a database that is networked, configurations can be managed remotely, reducing need for as many engineers/technicians to manage utilization and requiring less training for technicians since the network can be managed centrally; see paragraph 55, Page. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Page with those of Sardinha to manage a network more centrally).  

With regards to claim 18, Sardinha teaches through Page, the one or more non-transitory computer-readable media wherein the one or more router parameters include at least one of a router manufacturer identifier, a router model identifier, a device identifier of the network router, a router chipset identifier, a router hardware version identifier, or a router software version identifier (Page teaches the use of Pluggable Optical Transceivers (POTs) such as SFP transceivers on network devices such as routers; see paragraphs 17, 26, and Figure 3, Page. The POT/SFP being plugged into the network device/router; see paragraphs 3-4, Page. POT/SFP configuration is handled based on procedures stored in a Configuration Database, via the POT-CMA (configuration management application); see paragraph 53, Page. In particular, Page explains how the POT-CMA (configuration management application) will query the Configuration Database to determine any network device/router specific configuration for the POT/SFP based on information such as network device/router type and port location (i.e. accessing one/more router parameters of the network router from a router information database); see paragraph 51, Page. Configuration data includes vendor information, date code, and serial number (i.e. manufacturer id, model id, etc.); see paragraphs 19-20, Page. The Configuration Database is stored in one or more data storage devices (i.e. database of the network); see paragraph 34 and Figure 4, Page. By having configuration/parameter information stored in a database that is networked, configurations can be managed remotely, reducing need for as many engineers/technicians to manage utilization and requiring less training for technicians since the network can be managed centrally; see paragraph 55, Page. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Page with those of Sardinha to manage a network more centrally).  

With regards to claim 19, Sardinha teaches through Page, the one or more non-transitory computer-readable media wherein the acts further comprise: receiving a manually inputted port configuration policy via a user configuration menu; and applying the manually inputted port configuration policy to the SFP port to override the port configuration policy (Page teaches the use of Pluggable Optical Transceivers (POTs) such as SFP transceivers on network devices such as routers; see paragraphs 17, 26, and Figure 3, Page. The POT/SFP being plugged into the network device/router; see paragraphs 3-4, Page. POT/SFP configuration is handled based on procedures stored in a Configuration Database, via the POT-CMA (configuration management application); see paragraph 53, Page. The POT-CMA can include a user interface for monitoring and managing (i.e. manually inputted port configuration policy & applying policy); see paragraph 36, Page. In particular, Page explains how the POT-CMA (configuration management application) will query the Configuration Database to determine any network device/router specific configuration for the POT/SFP based on information such as network device/router type and port location (i.e. accessing one/more router parameters of the network router from a router information database); see paragraph 51, Page. The Configuration Database is stored in one or more data storage devices (i.e. database of the network); see paragraph 34 and Figure 4, Page. By having configuration/parameter information stored in a database that is networked, configurations can be managed remotely, reducing need for as many engineers/technicians to manage utilization and requiring less training for technicians since the network can be managed centrally; see paragraph 55, Page. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Page with those of Sardinha to manage a network more centrally).


Allowable Subject Matter
Claims 1-8, 10-13, and 20-21 are allowed.

Response to Arguments
The amendment filed March 15, 2022 has been considered but is not deemed fully persuasive. In light of the latest claim amendments, claims 1-8, 10-13, and 20-21 are allowable.  
However independent claim 14 was not amended in the same manner as independent claims 1 and 20. As a result, an updated search was performed and pertinent prior art was found which has been applied in the latest rejection of claims 14-19. 
As such, applicant’s arguments with respect to claim(s) 14-19 have been considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The latest claim amendments, to claim 14, now clarify that, “…accessing one or more router parameters of the network router from a router information database of the network…” To address this latest claim amendment, the rejection is now based on Sardinha in lieu of Page, with Page being introduced to address the newly presented limitation of the router information databased being of the network. Page teaches the use of Pluggable Optical Transceivers (POTs) such as SFP transceivers on network devices such as routers; see paragraphs 17, 26, and Figure 3, Page. The POT/SFP being plugged into the network device/router; see paragraphs 3-4, Page. POT/SFP configuration is handled based on procedures stored in a Configuration Database, via the POT-CMA (configuration management application); see paragraph 53, Page. In particular, Page explains how the POT-CMA (configuration management application) will query the Configuration Database to determine any network device/router specific configuration for the POT/SFP based on information such as network device/router type and port location (i.e. accessing one/more router parameters of the network router from a router information database); see paragraph 51, Page. The Configuration Database is stored in one or more data storage devices (i.e. database of the network); see paragraph 34 and Figure 4, Page. By having configuration/parameter information stored in a database that is networked, configurations can be managed remotely, reducing need for as many engineers/technicians to manage utilization and requiring less training for technicians since the network can be managed centrally; see paragraph 55, Page. 
As such, the application cannot be allowed since claims 14-19 are not deemed allowable. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455